DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-14 in the reply filed on 12/10/2020 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 4 depends on claim 3, where the foaming agent is defined as being “composed of sodium hydrogen carbonate.” The transitional phrase "composed of" has been interpreted in the same manner as "consisting of,” which does not allow for other components. See MPEP 2111.03.IV. Yet, claim 4 claims the foaming agent as being “composed of sodium hydrogen carbonate and citric acid” thus adding another component, which renders the claim indefinite as it is unclear what exactly does the foaming agent consists of?
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanichi (JP 2014/117676; A copy of the machine translation relied on citation is attached to this Office Action). 
With regards to claims 1, 3, 4, 9 Kanichi an absorbent granule that contains a core and a coating on top of the core. ¶0013-20, 0081-89 (“polymer is added later than other materials.”) The granule contains citric acid and baking soda and the coating contains a water absorbent polymer. Since the foaming agent of the prior art is the same as the claimed invention, it must inherently have the same properties of producing bubbles. See e.g., ¶0032-48. When absorbed material comes in contract with the polymer, which includes the baking soda in the coated layer on the granule, the granule collapse, and the polymer effectively coats the absorbed material thus exerting a higher deodorizing effect. See, e.g., ¶0018-19. 
With regards to claim 2, Kanichi teaches that the sorbent is a granule. ¶0044. It appears that the instant claim is a product by process claim. When the examiner has found a substantially similar product as in the applied prior art, the burden of proof is shifted to the applicant to establish that their product is patentably distinct and not the examiner to show the same process as making. In re Brown. 173 USPQ 685, In re Fessman, 180 USPQ 324 and In re Marosi, 218 USPQ 289.
With regards to claim 5, Kanichi teaches using a bag made of paper as part of the absorbent material. ¶0081. 
With regards to claim 6, Kanichi teaches that the core includes a binder. ¶ 0087.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kanichi (JP 2014/117676; A copy of the machine translation relied on citation is attached to this Office Action).
With regards to claim 7, Kanichi is silent with regards to the ratio of the binder to the granule; however, since a binder by definition is a result-effective variable in that it binds the components where it is employed together, it would have been obvious to one of ordinary skill in the art to determine the optimum ratio of the binder to granule via routine experimentation. See MPEP 2144.05 (II). 
With regards to claim 10, Kanichi teaches that the coat has a water absorbent polymer, wherein the particle size of the polymer can be 10 μm or more, which overlaps with the claimed range and thus renders it obvious. See ¶0059 and MPEP 2144.05 (I). 
With regards to claims 11-13, Kanichi teaches adding the polymer after adding all the other components as referenced above. After the addition of the polymer, the composition is mixed, which would yield at least a partial coverage of the surface of granule. Kanichi is silent as to whether the polymer would complete cover the surface of the granule. However, it would have been obvious to one of ordinary skill in the art to complete cover the surface of the granule with the polymer because of how Kanichi describes the function of the polymer. In essence, when the polymer comes in contract with the material to be absorbed, such as human or animal excretion, the polymer becomes 
With regards to claim 14, the total mass of the polymer to the entire material is less than 15% by weight. ¶0059.
Claims 5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kanichi (JP 2014/117676; A copy of the machine translation relied on citation is attached to this Office Action) in view of Ito et al. (US 2014/0190420).
With regards to claim 5, Kanichi teaches the addition of paper but is silent with regards to it being the “main material.” ¶ 0081. Kanichi teaches that the absorbent material does not require a water absorbent material other than the polymer, it would have been obvious to use another sorbent material such as paper. ¶ 0060. 
Ito teaches an absorbent in the same art as Kanichi. Abstract. The sorbent is a coated granule wherein the core includes sorbent material such as paper. ¶0020-23. It would have been obvious to include paper as the main material in Kanichi’s sorbent to improve the retaining of water as well as to improve the water disintegrating performances. ¶0022. Moreover, Ito teaches that the combination of paper with other water retaining material enhances the water retaining effectiveness of the sorbent material. ¶0034-36.
With regards to claims 7 and 8, Kanichi teaches that the granule includes a binder, but is silent with regards to the binder’s wt. % relative to the entire granule and as to the binder being dextrin. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAYTHAM SOLIMAN whose telephone number is (571)270-7192.  The examiner can normally be reached on M-F 8:00-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 5712721358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HAYTHAM SOLIMAN/Primary Examiner, Art Unit 1736